     Case 3:20-cv-00832-E Document 70 Filed 04/20/20                Page 1 of 7 PageID 1549



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

OSCAR SANCHEZ, et al., on their own                §
and on behalf of a class                           §
of others similarly situated,                      §
                                                   §
                 Plaintiffs/Petitioners,           §
                                                   §
v.                                                 §         CIVIL ACTION NO. 3:20-cv-00832-E
                                                   §
DALLAS COUNTY SHERIFF                              §
MARIAN BROWN, in her official capacity,            §
and DALLAS COUNTY, TEXAS,                          §
                                                   §
                 Defendants/Respondents.           §


                                               ORDER

          Plaintiffs, detainees in the Dallas County Jail, filed a First Amended Petition for Writ of

Habeas Corpus and Class Action Complaint for Injunctive and Declaratory Relief [Doc. No. 39].

Due to COVID-19 at the jail, Plaintiffs seek relief that includes the immediate release of medically

vulnerable subclass members. The State of Texas, the Governor of Texas, and the Attorney

General of Texas (“Proposed Intervenors”) have filed a Motion to Intervene as defendants in this

case [Doc. No. 26] (“the Motion”). Existing Defendants Dallas County, Texas, and the Dallas

County Sheriff do not oppose the Motion, but Plaintiffs do [Doc. No. 44]. Proposed Intervenors

assert they are entitled to intervene by right under Federal Rule of Civil Procedure 24(a)(2) and

also to permissive intervention under Rule 24(b)(1)(B). For the reasons that follow, the Court

grants the Motion.

     I.      Introduction

          Some of the named Plaintiffs are pretrial detainees. The Court is mindful the Due Process

Clause of the Fourteenth Amendment to the U.S. Constitution presumes each individual innocent

                                                   1
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20                     Page 2 of 7 PageID 1550



if, and until, she is convicted of the crime for which she stands accused. But that presumption is

not applicable when analyzing the issue of pretrial confinement. In Bell v. Wolfish, 441 U.S. 520

(1979), the Supreme Court considered federal pretrial detainees’ class action suit against a New

York City jail where the inmates were housed in which plaintiffs alleged the conditions of the jail

violated their statutory and constitutional rights. In Bell, the Supreme Court made the following

clear:

          The presumption of innocence is a doctrine that allocates the burden of proof in
          criminal trials; it also may serve as an admonishment to the jury to judge an
          accused’s guilt or innocence solely on the evidence adduced at trial. . . . Without
          question, the presumption of innocence plays an important role in our criminal
          justice system. “The principle that there is a presumption of innocence in favor of
          the accused is the undoubted law, axiomatic and elementary, and its enforcement
          lies at the foundation of the administration of our criminal law.” Coffin v. United
          States, 156 U.S. 432, 453, 15 S.Ct. 394, 403, 39 L.Ed. 481 (1895). But it has no
          application to a determination of the rights of a pretrial detainee during confinement
          before his trial has even begun.

Bell, 441 U.S. at 533.

          In a humane society, even those convicted of the most serious crimes, if they must be

confined, should be held as safely as possible. Society should also provide jailed persons with

appropriate medical care if an inmate becomes ill.

    II.      Intervention by Right

          Proposed Intervenors contend Plaintiffs want “to empty the jail” and seek to intervene to

defend the continued custody of the would-be class. They contend they have an interest in the

outcome of this case and in protecting the public’s health and safety “in the wake of the coronavirus

pandemic.” Federal Rule of Civil Procedure 24(a)(2) allows the Proposed Intervenors to intervene

as a matter of right if they can show: 1) the timeliness of the motion to intervene; 2) an interest

relating to the action; 3) disposition of the case may impair or impede their ability to protect the

interest; and 4) the interest is not adequately represented by the existing parties. See FED. R. CIV.

                                                    2
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20                    Page 3 of 7 PageID 1551



P. 24(a)(2); Adam Joseph Res. v. CNA Metals Ltd., 919 F.3d 856, 865 (5th Cir. 2019). Courts

should construe Rule 24(a) broadly in favor of intervenors. See Adam Joseph, 919 F.3d at 864.

Generally, intervention should be allowed when no one would be hurt and when greater justice

can be attained by allowing the intervention. Doe #1 v. Glickman, 256 F.3d 371, 375 (5th Cir.

2001).

         In Plaintiffs’ response to the Motion, they assert that Proposed Intervenors “have at best a

contingent interest in a small number of post-conviction detainees who may belong in State

custody.” Plaintiffs also warn the Court of what they view as fearmongering by Proposed

Intervenors:

         [Proposed Intervenors] list a parade of horribles, led by an accused serial killer, to
         attempt to persuade the Court that nothing short of their intervention in this lawsuit
         will save the State of Texas from the harm of releasing every accused and convicted
         murderer, rapist, burglar, batterer, fraudster and other criminal from the Dallas
         County Jail – over 5,000 prisoners in total. . . . Tellingly, [Proposed Intervenors]
         fail to note that Plaintiffs do not seek such indiscriminate relief in their Complaint.

Plaintiffs contest Proposed Intervenors’ claim that Plaintiffs seek to “empty the jail.”           Yet

Plaintiffs’ First Amended Petition for Habeas Corpus and Class Action Complaint requests not

only that this Court immediately release medically vulnerable subclass members, but also that the

Court continue to release, via habeas or transfer to home confinement, additional class members,

including those not considered medically vulnerable, as needed to ensure that persons who remain

incarcerated do so under conditions consistent with public health guidelines. And Plaintiffs’

Motion for Class Certification [Doc. No. 17], contemplates a “Pre-Adjudication Class” which

includes all current and future detainees in pretrial custody at the jail and a “Post-Adjudication

Class” which includes all current and future detainees in post-adjudication custody, with

subclasses for those who are medically vulnerable.




                                                   3
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20                   Page 4 of 7 PageID 1552



       The Court finds that Proposed Intervenors have met the requirements for an intervention

by right. First, Proposed Intervenors’ Motion was timely. Plaintiffs filed their original Petition for

Writ of Habeas Corpus and Class Action Complaint and their Motion for Temporary Restraining

Order, Preliminary Injunction, and Writ of Habeas Corpus and accompanying brief [Doc. Nos. 1–

3] on April 9, 2020. Proposed Intervenors filed their Motion just 4 days later. No discovery had

taken place before Proposed Intervenors filed their Motion.

       The focus of the second prong is practical. See Adam Joseph, 919 F.3d at 867. Considering

the broad relief sought by Plaintiffs, the Court sees a direct, substantial, and legally protectable

interest relating to this action held by Proposed Intervenors in the proceedings and outcome of this

case. See In re Lease Oil Antitrust Litig., 570 F.3d 244, 250 (5th Cir. 2009). If the Court grants

Plaintiffs’ requested relief, the State itself, the Governor as the State’s executive head, and the

Attorney General as the State’s legal counsel, may be affected in other cases in which they are

parties. Plaintiffs seek release of up to nearly 5,000 inmates from the Dallas County Jail due to

coronavirus (COVID-19) concerns. The broad relief requested supports Proposed Intervenors’

argument that they have a vested interest, especially during a pandemic, in keeping citizens safe

and not draining the law enforcement resources currently available. See Addington v. Tex., 441

U.S. 418, 426 (1979) (discussing concept of State’s parens patriae interest in caring for citizens);

City of Safety Harbor v. Birchfield, 529 F.2d 1251, 1256 n. 7 (5th Cir. 1976) (same). And as an

example of other potential concerns, the release Plaintiffs seek could mean setting aside active

parole warrants from the Texas Department of Criminal Justice. See TEX. GOV’T CODE ANN.

§ 508.254.

       Plaintiffs claim Proposed Intervenors have only a de minimus interest in the issues before

the Court, but Plaintiffs wholly fail to address Proposed Intervenors’ asserted interest in crime



                                                  4
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20                  Page 5 of 7 PageID 1553



prevention. [See Doc. No. 27 exhibits Nos. 1-15.] A mass exodus of inmates from the Dallas

County Jail would likely impact citizens outside Dallas County. Exhibit 13 to the Motion is a

declaration from City of Plano Police Chief Ed Drain. This declaration was originally filed in

response to a similar lawsuit filed in the Southern District of Texas seeking to release inmates from

the Harris County Jail. See Russell v. Harris Cty., No. 4:19-cv-00226 (S.D. Tex). Chief Drain

wrote, “[i]t is my understanding that the Plaintiffs in this lawsuit are seeking an order releasing

over 4,000 felons from the Harris County Jail.” Chief Drain explained the strain such a mass

release would have on law enforcement during a pandemic and some of the intrastate consequences

of releasing 4,000 inmates:

       Organized criminal elements form [sic] the Harris County area are frequently
       engaged in illegal activity in other jurisdictions hundreds of miles from Harris
       County. For approximately the last ten years, numerous Asians residents [sic] in
       the City of Plano, have been victimized by an organized criminal element who
       specialize in burglarizing homes of Asians. In cases where we have been able to
       arrest suspects involved in these crimes, we usually can trace their origins to the
       Harris County area.

Chief Drain, who has been a law enforcement officer for over 25 years, expressed just how often

criminal activity crossed county lines:

       Over approximately the last five years, we have seen an increase in criminal activity
       that involves criminals identifying bank customers who have made large cash
       withdrawals. The criminals follow the victim’s vehicle and steal the cash whenever
       the customer makes a stop. The criminal activity is referred to as “jugging”. We
       consistently discover suspects we arrest for these offenses are from the Harris
       County area.

These intrastate crime concerns were not just a problem Chief Drain faced as a police officer in

Plano. During the time he served as the Police Chief in Amarillo, “almost all suspects we arrested

involved in placing skimmers on gas pumps to steal victims’ credit/debit card information, were

from the Harris County area.” Though Chief Drain’s declaration and the other fourteen exhibits

attached to the Motion focused on the possible release of inmates from the Harris County Jail,

                                                 5
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20                  Page 6 of 7 PageID 1554



Proposed Intervenors’ concerns are as applicable to Dallas County and its jail as they are to the

State of Texas.

       Proposed Intervenors have also established the third requirement for intervention by right.

The relief requested by Plaintiffs creates a tangible threat to Proposed Intervenors’ legally

cognizable interests, which would likely be impaired or impeded by this case if the Court barred

Proposed Intervenors’ participation in this suit or if there were an unfavorable result for Proposed

Intervenors in this case. See Pennsylvania v. President United States of Am., 888 F.3d 52, 59 (3d

Cir. 2018); Mountain Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 366

(3d Cir. 1995). Proposed Intervenors have also shown an interest in this suit that is direct,

substantial, and legally protectable. See Brumfield v. Dodd, 749 F.3d 339, 343 (5th Cir. 2014).

Further, Proposed Intervenors’ stake in this suit goes beyond a generalized preference that the case

turn out a certain way. See Texas v. U.S., 805 F.3d 653, 657 (5th Cir. 2015).

       The last prong focuses on whether the existing parties adequately represent the Proposed

Intervenors’ interests. The burden to prove that they do not is not a substantial one. Brumfield, 749

F.3d at 345. Proposed Intervenors need only show that the existing representation “may be

inadequate.” Texas, 805 F.3d at 661 (quoting Trbovich v. United Mine Workers of Am., 404 U.S.

528, 538 n.10 (1972)); Doe #1, 256 F.3d at 380 (same).

       Motions and briefs filed by Defendants have focused primarily on the effects Plaintiffs’

requested relief would have for Dallas County and its jail. Proposed Intervenors’ stated reason for

filing the Motion was to “ensur[e] that Texas’s interests are zealously represented before the Court

by the elected officials entrusted with defending the state’s interests.” Proposed Intervenors’

Motion raises valid concerns that existing representation may be inadequate to represent Proposed

Intervenor’s interests.



                                                 6
  Case 3:20-cv-00832-E Document 70 Filed 04/20/20               Page 7 of 7 PageID 1555



   III.      Conclusion

          Because Proposed Intervenors have met the requirements of Federal Rule of Civil

Procedure 24(a)(2), the Court finds intervention by right is appropriate. Accordingly, the Court

need not consider Proposed Intervenors’ alternative argument that they are entitled to permissive

intervention under Rule 24(b). See, e.g., Securities & Exch. Comm’n v. Sethi Petroleum LLC, No.

4:15-CV-00338, 2020 WL 363777, at *8 (E.D. Tex. Jan. 22, 2020). Proposed Intervenors’ Motion

to Intervene is granted.

          SO ORDERED.

          Signed April 20, 2020




                                                    JUDGE ADA BROWN
                                                    UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF TEXAS




                                               7
